                 Case 1:21-cv-00123-N/A Document 1                Filed 03/22/21      Page 1 of 2 FORM 1

UNITED STATES COURT OF INTERNATIONAL TRADE


 ROOT SCIENCES, LLC,

                                               Plaintiff,                    SUMMONS
                               v.
                                                                             Court No. 21-00123
 THE UNITED STATES

                                               Defendant.


TO:    The Attorney General and the Secretary of the Treasury:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. 1581(a) to
contest the denial of the protest specified below (and the protests listed in the attached schedule).

                                                       /s/ Mario Toscano
                                                       Clerk of the Court

                                                      PROTEST
  Port of                                                    Date Protest
  Entry: 2704 Long Beach, CA                                 Filed:       February 18, 2021

  Protest                                                    Date Protest
  Number: 2704-21-152312                                     Denied:      March 20, 2021 (deemed denied)

  Importer: ROOT SCIENCES, LLC

  Category of merchandise: Cryo-Ethanol Extraction System, Model No. CryoEXS400

                                ENTRIES INVOLVED IN ABOVE PROTEST
      Entry Number       Date of        Date of              Entry Number         Date of       Date of Liquidation
                         Entry          Exclusion                                 Entry
      F23-92533824       12/18/2020     01/13/21
                                        (detention)




 US Customs & Border Protection                                        Richard F O’Neill, Esq.
 301 E Ocean Blvd.
                                                                       Neville Peterson LLP
 Suite 1400
 Long Beach, CA 90802
                                                                       999 Third Ave., Ste. 2525
                                                                       Seattle, WA 98104
                                                                       (206) 518-9335
                   Case 1:21-cv-00123-N/A Document 1                    Filed 03/22/21        Page 2 of 2 FORM 1

                                  CONTESTED ADMINISTRATIVE DECISION
                                                Appraised Value of Merchandise

                                                        Statutory Basis                            Statement of Value

  Appraised:




  Protest Claim:




                                               Classification, Rate or Amount
                                   Assessed                                        Protest Claim

  Merchandise                Paragraph or Item                Rate              Paragraph or Item                Rate
                                 Number                                             Number




                                                             Other

  Exclusion of merchandise from entry based on suspicion as “possible   drug paraphernalia.”



  The issue which was common to all such denied protests:

  The Subject Merchandise is deemed excluded by operation of 19 U.S.C. § 1499(c)(5).




Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in
his behalf. The category of merchandise specified above was involved in each entry of merchandise included in every such
denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and
denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry
unless otherwise shown.

                                                            /s Richard F. O’Neill
                                                          Signature of Plaintiff’s Attorney

                                                          March 22, 2021
                                                          Date
